Citation Nr: 1221414	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  04-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1976; and from July 1977 to July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2011 for further development.  

The Board issued a decision denying this appeal in April 2009.  The United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  


FINDING OF FACT

Obstructive sleep apnea was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated August 2002.  

The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the Board notes that the RO provided the Veteran the Veteran with a February 2009 correspondence that fully complied with Dingess.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in November 2007, June 2008, and September 2011; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the medical evidence of record demonstrates that the Veteran suffers from OSA.  This disorder was most recently diagnosed on VA examination of November 2007. 

A review of the Veteran's service treatment records, however, does not indicate that he was ever treated for sleep apnea in service.  In fact, there is no evidence of record that the Veteran was treated for any sleep disorder until August 1996, when he was diagnosed with mild OSA while being treated at Hospital San Pablo.  As such, there is no documented evidence of the existence of OSA until more than 16 years after the Veteran's separation from service.  These private records do not indicate a relationship between this diagnosis and the Veteran's military service. 

In addition, the evidence of record contains no medical opinion or evidence that indicates that an etiologic relationship exists between the Veteran's active military service and his current claimed OSA condition.  In fact, as a result of the November 2007 VA examination alluded to above, a medical examiner opined that the Veteran's OSA was not caused by or the result of his service, which included treatment for other a respiratory problems such as asthma and throat edema, as well as weight problems. 

A VA examiner who saw the Veteran in June 2008 indicated that OSA was first diagnosed in 1996 and that "although claim folder shows evidence of headache and obesity these are not indicative only to patient with sleep apnea condition.  Although the [Veteran] had his sign and [symptoms], I cannot tell that there is a possibility he could be suffering from OSA by these facts.  The diagnosis of sleep apnea is done by sleep studies and not by physical signs or symptoms."  See VA examination, dated June 2008.  This does not, obviously, provide a medical nexus between the Veteran's service and any current sleep disorder. 

The Veteran contends that he had a chronic sleeping disorder while in service; and that he now has the same symptoms.  Consequently, he believes that he suffered from sleep apnea while he was in service; though it was not diagnosed. 

Pursuant to the Board's May 2011 Remand, the Veteran underwent a third VA examination in September 2011.  The examiner reviewed the claims file in conjunction with the examination.  He noted the Veteran's statements, as well as those of his family attesting that the Veteran began to experience loud snoring, restless sleep, and fatigue while he was in the military.  Specifically, the Veteran once again reported that these symptoms (as well as headaches) began in Germany in 1978.  He stated that he was moved out of the barracks in Germany as a result of loud snoring.  The examiner noted that the Veteran was diagnosed with sleep apnea in 1996; that he has been using his CPAP regularly; and that he rarely experiences symptoms of sleep apnea since using the CPAP.  He reported that he was without power during Hurricane Irene; and that without his CPAP, his began to experience poor sleep, fatigue, and dizziness.  

The examiner opined that it was less likely than not that the Veteran's OSA began during active duty service.  His rationale was based in part on the fact that the service treatment records fail to reflect any documentation of symptoms consistent with sleep apnea.  There are no findings of chronic headaches, loud snoring, daytime hypersomnolence, or sleep apnea episodes.  The Veteran's contention that he was removed from the barracks is not documented either.  The examiner noted that even if loud snoring were documented, it alone would not be sufficient evidence of sleep apnea, because loud snoring often occurs even in the absence of sleep apnea.  The examiner noted that the Veteran did have risk factors for sleep apnea in service, including tonsillary hypertrophy and being overweight.  However the examiner noted that a tonsillectomy and adenoidectomy failed to resolve the Veteran's symptoms.  Weight gain is a risk factor; but is not diagnostic of sleep apnea.  

The examiner noted that the only true support for the Veteran's claim lies in the lay statements of the Veteran's family members.  However, he determined that the statements could not be viewed as sufficient evidence of sleep apnea in service without at least some in-service medical evidence.

The Board once again acknowledges the Veteran's lay contentions as well as the lay contentions of his family.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a lay person, the Veteran does not have the necessary medical training and/or expertise to make a diagnosis or determine the cause of his condition. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In this case, the September 2011 examiner noted that the Veteran had risk factors in service (tonsillary hypertrophy and being overweight); but that neither of these symptoms are diagnostic of sleep apnea.  He further found that even if the Veteran's loud snoring had been documented in service, it would not be sufficient to render the requisite nexus opinion, because loud snoring often occurs even in the absence of sleep apnea.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's OSA is not related to his active service, and service connection is not established.  While it is appears that the Veteran currently has sleep apnea, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any sleep disorder and service.  Three separate medical examiners have been unable to opine that the Veteran's sleep apnea is at least as likely as not due to service.  Moreover, the September 2011 examiner (in particular) provided a sound rationale (based on the evidence of record) for his conclusions.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for OSA.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for OSA must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

The appeal is denied.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


